On Application por Rehearing.
In dealing with the constitutional requirement that in tax sales the least quantity of the property shall be sold that any person will buy for the taxes, interest and costs, the decision is, of course, to be construed with regard to the facts in this case. The property included under one assessment was composed of distinct portions, the subject of separate descriptions spread on the public records and acquired by the tax debtor under different titles. In such a case the adjudi“ cation was in globo of the property assessed for over seven thousand dollars for the pittance of taxes due. It seems to us that the constitutional mandate as to the method of sale must be deemed applicable here, as we have applied it in our decision. Constitution, Art. 210.
Rehearing refused.